DETAILED ACTION
Currently, claims 1-9 and 21-26 are being examined, while claims 16-20 remain withdrawn and claims 10-15 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 22 recite the limitation ‘a first longitudinal member comprising a lumen in fluid communication with fluid-delivery ports configured to deliver an ablative liquid to a target tissue’.  Due to the chosen terminology it appears as though multiple embodiments are being claimed simultaneously (i.e., electrode ablation and fluid ablation embodiments).  While the specification does have support for a fluid-assisted electrode embodiment, there is insufficient support for an embodiment that comprises electrodes and fluid ports for delivering an ablative liquid in the specification (also see claims 21 and 26, which are only drawn to the fluid ablation embodiment in the specification).
Claim 26 recites the limitation “microneedle comprising at least one of the plurality of fluid-delivery ports”.  However, there is insufficient support in the specification for a microneedle comprising multiple fluid-delivery ports which is currently encompassed by the claim language.    
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a flexible circuit printed along at least one longitudinal member of the plurality of longitudinal members" in lines 2-3.  The antecedent basis for this limitation is confusing, since it was previously recited that ‘the plurality of electrodes are carried about the first longitudinal member’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8, 9, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair, U.S. 2014/0180273 (hereinafter Nair) in view of West, U.S. 2014/0221996 (hereinafter West).
Regarding claims 1 and 22, Nair discloses (note figs. 20 and 27) a medical device comprising: an expandable-collapsible element (1000) slidably disposed within a catheter lumen, the element including a framework formed from a plurality of longitudinal members (1025), wherein the members are configured to expand into a curved shape when not disposed within the lumen; and a plurality of ‘electrodes’ (component formed by ‘1030’ and ‘1035’ – note paragraph 169 for ‘joint electrode/sensor’ embodiment) carried about an outer surface of at least one of the longitudinal members, wherein each of the plurality of electrodes are necessarily ‘coupled’ to an ablation energy source (via ‘1125’ – note paragraph 165) and an electrical activity processing system (note paragraph 201; ‘electrode’ component coupled thereto via ‘1170’ – note paragraph 166) via separate conductors, wherein each of the ‘electrodes’ are necessarily operable as an ablation electrode by the ablation energy source and a ‘mapping electrode’ by the electrical activity processing system (see above).  However, Nair fails to explicitly disclose that a first one of the longitudinal members comprises a lumen in fluid communication with a plurality of fluid ports disposed on an outer surface of the longitudinal member.  West teaches (note figs. 2C and 7B) a similar device comprising an expandable framework formed from a plurality of longitudinal members (20), wherein a first one of the longitudinal members comprises a lumen in fluid communication with a plurality of fluid ports (34 – note paragraph 81) disposed on an outer surface of the longitudinal member.  This design is utilized to enable cooling of non-target tissue, thereby preventing unwanted tissue damage 
Regarding claim 2, Nair discloses (note figs. 20 and 26) a medical device wherein two or more of the longitudinal members are connected to each other by one or more ‘cross-pieces’ (see proximal/distal junctions of longitudinal members).
Regarding claim 3, Nair discloses (note figs. 20 and 26) a medical device wherein the longitudinal members and cross-pieces necessarily form a ‘mesh-like’ structure.  
Regarding claim 4, Nair discloses (note figs. 20 and 26) a medical device wherein the longitudinal members and cross-pieces necessarily form a ‘basket’ structure.
Regarding claim 5, Nair discloses (note figs. 20 and 26) a medical device wherein the longitudinal members are ‘joined together’ at a distal end of each longitudinal member.
Regarding claims 6 and 25, Nair in view of West teaches (see cited figures in both references) a medical device wherein each of the plurality of electrodes (and each of the fluid ports) are included on one ‘half’ (i.e., the radial outer surface) of the curved shape when the longitudinal members are in the curved shape 
Regarding claim 8, Nair discloses (note figs. 20 and 26) a medical device wherein a portion of at least one of the separate conductors necessarily comprises a ‘flexible circuit’ (note paragraphs 163 and 166) capable of being printed along at least one longitudinal member that carries electrodes.  It should be noted that the “patentability of a product does not depend on 
Regarding claims 9, 23, and 24, Nair discloses (note figs. 20 and 26) a medical device wherein the electrical activity processing system (note paragraph 201) is configured in accordance with the claims.    
Regarding claims 21 and 26, Nair in view of West teaches (see above) device comprising an expandable framework formed from a plurality of longitudinal members, wherein a first one of the longitudinal members comprises a fluid lumen and outer ports for delivering fluid to tissue.  However, this combination of references fails to expressly teach that at least one of the ports is comprised in a microneedle extending from the longitudinal member.  It is well known in the art that any of a wide variety of fluid delivery configurations (e.g., orifice vs. microneedle) could be utilized with this device interchangeably.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Nair so that at least one of the ports is comprised in a microneedle extending from the longitudinal member.  This is because this modification would have merely comprised a simple substitution of interchangeable fluid delivery configurations in order to produce a predictable result (see MPEP 2143).       

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of West as applied to claims 1-6, 8, 9, and 21-26 above, and further in view of Toth, U.S. 2015/0297139 (hereinafter Toth).
Regarding claim 7, Nair discloses (see above) a neuromodulation device comprising an electrical activity processing system that measures nerve activity for feedback purposes.  However, Nair fails to explicitly disclose a device having an electrical activity processing system that comprises an electromyograph (i.e., fails to use EMG data for feedback purposes).  Toth teaches a similar neuromodulation device that can use a wide variety of parameters for feedback purposes, including nerve activity and EMG data (note paragraphs 36 and 254).  It is well known in the art that these different designs (i.e., feedback systems) are widely considered .   

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794